Title: John Adams to Abigail Adams 2d, 2 December 1778
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My Dear Daughter
Passy December 2d, 1778

In your letter to your brother, which is a very pretty one, you express a wish that you understood French. At your age, it is not difficult to learn that language; patience and perseverance is all that is wanting.
There are two ways, which are sure. One is to transcribe, every day, some passages from the best authors. Another is to conjugate the verbs, in writing, through all the modes and tenses and persons, both of the active and passive voice. If you are resolute to practise this every day, you are sure of the language in no long time. I have made your brother do this, and write the English in every person against the French, so that he has sometimes filled two sheets of paper in conjugating one verb. In this practice he has had great success.
I shall not lay down any rules for your behaviour in life, because I know the steadiness of your mind, your modesty and discretion; and you cannot find in this world, in my opinion, a better preceptor than your mamma, both in her precepts and examples.
I have so many things to do, and so many cares upon my mind, that I cannot write to you so often as I wish: but I should take great pleasure in receiving letters from you. I am, with the tenderest affection, my dear daughter, Your father,

John Adams

